Citation Nr: 1307818	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  11-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia, to include upper respiratory infection.  

2.  Entitlement to a mental health condition, not otherwise specified (NOS), other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, in pertinent part, the RO denied claims of service connection for PTSD, residuals of pneumonia to include upper respiratory infection; ischemic heart disease, and a mental health condition, not otherwise specified (NOS).  The Veteran's May 2011 Notice of Disagreement (NOD) contained all of these issues, and the RO's October 2011 Statement of the Case (SOC) addressed all of these issues.  However, on the Veteran's November 2011 VA Form 9, substantive appeal to the Board, he explicitly indicated his intent to only appeal the issues of entitlement to service connection for a mental health condition to include PTSD, and entitlement to service connection for residuals of pneumonia, to include an upper respiratory infection.  

Before the claim was certified to the Board on appeal, the RO issued an October 2012 rating decision granting service connection for PTSD, with an initial disability rating of 30 percent, assigned from October 3, 2012.  In a December 2012 rating decision, an earlier effective date of March 24, 2011 was assigned for the grant of service connection for PTSD.  

In a rating decision dated in October 2012, the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent evaluation.  By way of a February 2013 letter, the RO acknowledged receipt of a notice of disagreement with respect to that decision and indicated that post-decision review would occur, which could include further development of the evidence and a hearing.  As this is not a situation where VA has failed to acknowledge receipt of a notice of disagreement, see Manlincon v. West, 12 Vet. App. 238 (1999), and as the RO is taking action on the matter while other claims were transferred to the Board, the Board will not take jurisdiction over the issue at this time. 


FINDINGS OF FACT

1.  In January 2013, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal currently before the Board, as to the issue of entitlement to service connection for a mental health condition, NOS, other than PTSD.

2.  In February 2013, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw the remainder of his appeal currently before the Board, which consists of the issue of entitlement to service connection for residuals of pneumonia, to include upper respiratory infection.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of (1) entitlement to service connection for a mental health condition, NOS, other than PTSD; and, (2) entitlement to service connection for residuals of pneumonia, to include upper respiratory infection.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant in January 2013 requesting to withdraw his appeal.  The issues in appellate status and before the Board at that time were (1) entitlement to service connection for a mental health condition, NOS, other than PTSD; and, (2) entitlement to service connection for residuals of pneumonia, to include upper respiratory infection.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


